DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 15-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102278, hereinafter “Labeque”). 
In regard to claim 1, Labeque discloses an article that comprises a film that includes a polyvinyl alcohol (PVOH) resin blend [abstract]. The blend comprises a PVOH copolymer that can be a terpolymer including vinyl alcohol monomer units, vinyl acetate monomer units, and a singly type of anionic monomer unit [0026]. The anionic monomer units include maleic acid derived monomer unit [0026]. The amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. 
Labeque discloses two-resin blends that comprise PVOH resin C [0235]. PVOH resin C is a terpolymer with vinyl alcohol, vinyl acetate, and monomethyl maleate monomer units [0234]. The PVOH copolymer is present in an amount of 30 wt% to 70 wt% [0038]. 
The second PVOH polymer is a partially or completely hydrolyzed PVOH homopolymer [0038]. Thus, a PVOH polymer consisting of vinyl alcohol monomer units and optionally, vinyl acetate monomer units. The second PVOH polymer is present in an amount of 30 wt% to about 70 wt% [0038]. 
In regard to claim 2, Labeque discloses that the second PVOH polymer has a viscosity of 4 cP to about 30 cP [0040].
In regard to claim 3, Labeque discloses that the DH is in the range of about 75% to about 99% [0051] of the second PVOH polymer.
In regard to claim 4, Labeque discloses that the amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027].
In regard to claim 5, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 4 cP to 30 cP [0040].
In regard to claim 6, Labeque discloses that the blend has a viscosity of about 12 cP to 24 cP [Table 1].

In regard to claim 8, Labeque discloses that the PVOH copolymer and the PVOH homopolymer can have a viscosity value that is within about 10 cP of each other, or within about 6 cP [0038].
In regard to claim 9, Labeque discloses that the second polyvinyl alcohol polymer comprises at least two different polyvinyl alcohol homopolymers [0040].
In regard to claim 10, Labeque discloses that the film has a thickness of 40 to 85 µm [0066].
In regard to claim 11, Labeque discloses that the blend comprises one or more components selected from the group on dependent claim 11 [0056].
In regard to claim 12, Labeque discloses that the film can be formed into a pouch [0071]. The examiner considers a pouch a packet. 
In regard to claim 15, Labeque discloses that the second PVOH polymer has a viscosity of 8 cP to about 30 cP [0040]. Labeque discloses PVOH polymer A and PVOH polymer B that do not comprise anionic comonomers [0234]. They have viscosities of 12.5 cP and 23.5 cP, respectively [Table 1].
In regard to claim 16, Labeque discloses that the second PVOH polymer has a viscosity of 10 cP to about 30 cP [0040]. Labeque discloses PVOH polymer A and PVOH polymer B that do not comprise anionic comonomers [0234]. They have viscosities of 12.5 cP and 23.5 cP, respectively [Table 1].

In regard to claims 21-22, Labeque discloses that the amount of maleic acid derived monomer unit is between 1 mol% to 6 mol% of the PVOH copolymer [0027].
In regard to claim 23, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 4 cP to 30 cP [0040]. Labeque discloses PVOH Resin C which has a viscosity of 23.5 cP [Table 1].
In regard to claim 24, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 12 cP to 30 cP [0040].
In regard to claim 25, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 16 cP to 30 cP [0040].
In regard to claim 26, Labeque discloses that the PVOH copolymer (first PVOH polymer) has a viscosity in the range of 16 cP to 20 cP [0040].
In regard to claims 27-29, Labeque discloses that the blend has a viscosity of about 12 cP to 24 cP [Table 1].
In regard to claim 30, Labeque discloses that the PVOH copolymer and the PVOH homopolymer can have a viscosity value that is within about 10 cP of each other, or within about 3 cP [0038].



Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Labeque does not provide a central structure having only a few positons for variation with only a few possible substituents at each position. Instead, Labeque is generally directed to water-soluble films including a polyvinyl alcohol (PVOH) blend. 
The examiner, respectfully, disagrees. Labeque provides Table 3 which discloses a two-resin blends. One component of the two resin blend is PVOH resin C [0235]. PVOH resin C is a terpolymer with vinyl alcohol, vinyl acetate, and monomethyl maleate monomer units [0234]. Labeque discloses in the disclosure that the amount of anionic monomer units is between 2 mol% to 6 mol% of the PVOH copolymer [0027]. The PVOH copolymer is present in an amount of 30 wt% to 70 wt% [Table 3]. The second PVOH polymer is a partially or completely hydrolyzed PVOH homopolymer without anionic comonomers [0234]. Thus, a PVOH polymer consisting of vinyl alcohol monomer units and optionally, vinyl acetate monomer units. The second PVOH polymer is present in an amount of 30 wt% to about 70 wt% [Table 3]. Thus, Labeque clearly defines a PVOH copolymer that would be a central structure for one of ordinary skill in the art that comprises a maleic acid derived monomer unit, a second monomer comprising a vinyl alcohol monomer unit, and a third monomer unit comprising a vinyl acetate monomer unit, wherein the amount of maleic acid derived monomer unit is between 3 mol% and 6 mol%. 

The applicant states that Labeque guides the skill artisan to select an AMPS copolymer as one of the PVOH polymer in the resin blend. Thus, one of ordinary skill in the art would have 
In response, the examiner, respectfully, disagrees. Labeque provides the two resin blend of PVOH A and PVOH C [Table 3]. Labeque discloses PVOH polymer A and PVOH polymer B do not comprise anionic comonomers [0234]. PVOH resin C is a terpolymer with vinyl alcohol, vinyl acetate, and monomethyl maleate monomer units [0234]. Labeque states that the examples 6-11 exhibit a combination of substantially advantageous physical and chemical properties when the PVOH resin blends are selected in view of their particular blend constituents [0236]. Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782